             IN THE UNITED STATES DISTRICT COTOT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION




UNITED STATES OF AMERICA


             V.                                    CR 412-160


CHARLIE M. GATSON




                                     ORDER




     Before the Court in the captioned criminal matter is Defendant

Charlie M. Gatson's pro se Petition for Writ of Audita Querela,

     In March 2013, after being convicted on a charge of possession

of a firearm by a convicted felon, Gatson was sentenced to 218

months imprisonment.       Gatson did not appeal.         Instead, he filed a

motion to vacate, set aside, or correct sentence under 28 U.S.C.

§ 2255.      This habeas petition          was ultimately denied upon the

Court's finding that Gatson's counsel did not render ineffective

assistance    in     failing   to    object   to   two   of   the   three   prior

convictions       used to enhance    his sentence    under the Armed Career


Criminal Act.        (See Report and Recommendation of May 19, 2016,

Doc. 52; Order of June 13, 2019, Doc. 55.)               The Eleventh Circuit

denied    Gatson's    motion   for    a   certificate    of   appealability   on

February 1, 2017.       (Doc. 63.)

     In his current motion, Gatson argues that the United States

Supreme Court's recent decision in Rehaif v. United States,
U.S.         ,   139    S.    Ct.    2191       (Jun.      21,   2019),   invalidates      his

conviction and that his attorney was ineffective for advising him

to plead guilty.          Stated another way, had his counsel not advised

him    to   plead      guilty,      he   would       not   have   been    found   guilty   of

possession of a firearm under Rehaif.

       A writ of audita querela "is a slender reed upon which to

lean."      United States v. Banda, 1 F.3d 354, 357 (5*^^ Cir. 1993),

abrogated on other grounds by Padilla v. Kentucky, 559 U.S. 356

(2010).      It is an ancient writ, long ago abolished in federal civil

proceedings, see Fed. R. Civ. P. 60(b) advisory committee note,

and having questionable relevance to criminal sentences.                           In fact,

while certain common-law writs may be used to "fill the interstices

of the federal post-conviction remedial framework, . . . [a] writ

of audita querela may not be granted when relief is cognizable

under § 2255."         United States v. Holt, 417 F.3d 1172, 1174-75 (ll^h

Cir.    2005).         That    is,       when    a    defendant's     contentions     could

otherwise be raised in a § 2255 motion, the writ is not available

because there is no gap to fill in the postconviction remedies.

Massey v. United States, 581 F.3d 172, 174 (3d Cir. 2009); United

States      V.   Valdez-Pacheco, 237             F.3d 1077, 1080          (9th cir. 2001).

Even if a defendant may not be able to obtain relief under § 2255

because of procedural barriers such as the second or successive

rule, a district court may not invoke the writ.                            See Morales v.

Fla. Dep't of Corr., 346 F. App'x 539, 541 (ll^h cir. 2009).
        Here, Gatson essentially asks the Court to invalidate his

conviction.    Despite his protestations to the contrary, the grounds

asserted by him in his petition are cognizable under 28 U.S.C. §

2255.    Thus, he must seek authorization from the Eleventh Circuit

Court of Appeals in order to file a second or successive § 2255

petition in which to raise his Rehaif claims.       See 28 U.S.C. §§

2255, 2244(b)(3).     Gatson may not use the extraordinary writ of

audita querela to circumvent the restrictions on filing second or

successive § 2255 motions.     Accordingly, his Petition for a Writ

of Audita Querela (doc. 68) is hereby DENIED.

    ORDER ENTERED at Augusta, Georgia, this /^day of November,
2019.




                                                      CHIEF JUDGE
                                             'STATES DISTRICT COURT
                                      SOUT     DISTRICT OF GEORGIA
